Exhibit 10.33

 

Execution version

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(G. Price Cooper, IV)

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of January 8, 2010 by and between TEXAS ROADHOUSE, INC., a Delaware
corporation (the “Company”), and G. PRICE COOPER, IV, a resident of the
Commonwealth of Kentucky (“Employee”).

 

RECITALS

 

A.            The Employee is currently employed as the Vice President of
Finance of the Company pursuant to an Employment Agreement dated on or about
November 2006 which was amended effective as of January 1, 2009 (the “Existing
Employment Agreement”).

 

B.            Employee and the Company each desire to replace the Existing
Employment Agreement with this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Employee set forth below, the Company and
Employee, intending to be legally bound, agree as follows:

 

1.             Effective Date. The terms and conditions of Employee’s employment
hereunder shall become effective January 8, 2010 (the “Effective Date”). The
parties agree that the Existing Employment Agreement is superseded and replaced
by this Agreement and that the Existing Employment Agreement is of no further
force and effect as of the Effective Date.

 

2.             Employment. Subject to all the terms and conditions of this
Agreement, Employee’s period of employment under this Agreement shall be the
period commencing on the Effective Date and ending on January 7, 2011 (the
“Anniversary Date”), which term, unless otherwise agreed to by the parties,
shall be extended on the Anniversary Date and on each anniversary of that date
thereafter, for a period of one year thereafter (which term together with any
such extensions, if any, shall be hereinafter defined as the “Term”), unless the
Employee’s employment terminates earlier in accordance with Section 9 hereof.
Thereafter, if Employee continues in the employ of the Company, the employment
relationship shall continue to be at will, terminable by either Employee or the
Company at any time and for any reason, with or without cause, and subject to
such terms and conditions established by the Company from time to time.

 

3.             Position and Duties.

 

(a)           Employment with the Company. While Employee is employed by the
Company during the Term, Employee shall be employed as the Vice President of
Finance of the Company, and such other titles as the Company may designate, and
shall

 

1

--------------------------------------------------------------------------------


 

perform such duties and responsibilities as the Company shall assign to him from
time to time, including duties and responsibilities relating to the Company’s
wholly-owned and partially owned subsidiaries and other affiliates.

 

(b)           Performance of Duties and Responsibilities. Employee shall serve
the Company faithfully and to the best of his ability and shall devote his full
working time, attention and efforts to the business of the Company during his
employment with the Company hereunder. While Employee is employed by the Company
during the Term, Employee shall report to the Chief Financial Officer of the
Company (“CFO”). Employee hereby represents and confirms that he is under no
contractual or legal commitments that would prevent him from fulfilling his
duties and responsibilities as set forth in this Agreement. During his
employment with the Company, Employee shall not accept other employment or
engage in other material business activity, except as approved in writing by the
CFO. Employee may participate in charitable activities and personal investment
activities to a reasonable extent, and he may serve as a director of business
organizations as approved by the CFO, so long as such activities and
directorships do not interfere with the performance of his duties and
responsibilities hereunder.

 

4.             Compensation.

 

a)             Base Salary. While Employee is employed by the Company during the
Term, the Company shall pay to Employee a base salary at the rate of Two Hundred
Thousand and 00/100 Dollars ($200,000.00) per fiscal year, less deductions and
withholdings, which base salary shall be paid in accordance with the Company’s
normal payroll policies and procedures. If the Employee’s employment is extended
beyond the Anniversary Date as provided in Section 2, then on or after the
Anniversary Date, and annually thereafter, the Employee’s base salary may be
reviewed by the CFO to determine whether it should be increased.

 

(b)           Incentive Bonus. Commencing with the first full fiscal quarter of
the Company’s 2010 fiscal year and for each full fiscal quarter thereafter that
Employee is employed by the Company during the Term, Employee shall be eligible
for an annual incentive bonus, to be paid on a quarterly basis, based upon
achievement of defined goals established by the CFO and in accordance with the
terms of any incentive plan of the Company in effect from time to time (the
“Incentive Bonus”).

 

(i)            The level of achievement of the objectives each fiscal quarter
and the amount payable as Incentive Bonus shall be determined in good faith by
the CFO. Any Incentive Bonus earned for a fiscal quarter shall be paid to
Employee on or before the 74th day following the last day of such fiscal
quarter.

 

(ii)           Subject to the achievement of the goals established by the CFO,
as determined by the CFO, in fiscal year 2010, Employee shall be eligible for an
annual target incentive bonus of One Hundred Thousand and 00/100 Dollars
($100,000.00). If the Employee’s employment is extended beyond the Anniversary
Date as provided in Section 2, then on or after the Anniversary Date, and
annually thereafter,

 

2

--------------------------------------------------------------------------------


 

the Employee’s annual target incentive bonus may be reviewed by the CFO to
determine whether it should be increased.

 

(c)           Stock Awards.

 

(i)            Employee shall be eligible to participate in the 2004 Equity
Incentive Plan of the Company; provided, however, that the grant of any stock
awards to Employee thereunder shall be at the sole discretion of the Board of
Directors of the Company.

 

(ii)           RESERVED

 

(iii)          In the event of a termination of Employee’s Employment by the
Company other than for Cause (as defined below) or in the event of termination
by Employee for Good Reason (as defined below) within 12 months following a
Change of Control (as defined below), or prior to a Change of Control at the
direction of a person who has entered into an agreement with the Company, the
consummation of which will constitute a Change of Control, and contingent upon
Employee’s execution of a full release of claims in the manner set forth in
Section 10(h), all options or stock awards granted under any stock option and
stock incentive plans of the Company that are outstanding as of the date of
termination shall become immediately vested, and in the case of stock options,
shall immediately become exercisable in full and shall remain exercisable until
the earlier of (A) two years after termination of Employee’s employment by the
Company or (B) the option expiration date as set forth in the applicable option
agreement.

 

(iv)          A “Change of Control” shall mean that one of the following events
has taken place at any time during the Term:

 

(A)          The stockholders of the Company approve one of the following:

 

(I)            Any merger or statutory plan of exchange involving the Company
(“Merger”) in which the Company is not the continuing or surviving corporation
or pursuant to which the Common Stock, $0.001 par value (“Common Stock”) would
be converted into cash, securities or other property, other than a Merger
involving the Company in which the holders of Common Stock immediately prior to
the Merger have substantially the same proportionate ownership of common stock
of the surviving corporation after the Merger; or

 

(II)           Any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Company or the adoption of any plan or proposal for the liquidation or
dissolution;

 

3

--------------------------------------------------------------------------------


 

(B)           During any period of 12 months or less, individuals who at the
beginning of such period constituted a majority of the Board of Directors cease
for any reason to constitute a majority thereof unless the nomination or
election of such new directors was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
period;

 

(C)           A tender or exchange offer, other than one made by:

 

(I)            the Company, or by

 

(II)           W. Kent Taylor or any corporation, limited liability company,
partnership, or other entity in which W. Kent Taylor (x) owns a direct or
indirect ownership of 50% or more or (y) controls 50% or more of the voting
power (collectively, the “Taylor Parties”)

 

is made for the Common Stock (or securities convertible into Common Stock) and
such offer results in a portion of those securities being purchased and the
offeror after the consummation of the offer is the beneficial owner (as
determined pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities
representing in excess of the greater of (a) at least 20 percent of the voting
power of outstanding securities of the Company or (b) the percentage of the
voting power of the outstanding securities of the Company collectively held by
all of the Taylor Parties; or

 

(D)          Any person other than a Taylor Party becomes the beneficial owner
of securities representing in excess of the greater of (i) 20 percent of the
aggregate voting power of the outstanding securities of the Company as disclosed
in a report on Schedule 13D of the Exchange Act or (ii) the percentage of the
voting power of the outstanding securities of the Company collectively held by
all of the Taylor Parties.

 

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Employee, or a group of persons which includes
Employee, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.

 

(v)           A termination by Employee for “Good Reason” shall mean a
termination based on:

 

(A)          the assignment to Employee of a different title or job
responsibilities that result in a substantial decrease in the level of
responsibility from those in effect immediately prior to the Change of Control;

 

4

--------------------------------------------------------------------------------


 

(B)           a reduction by the Company or the surviving company in Employee’s
base pay as in effect immediately prior to the Change of Control;

 

(C)           a significant reduction by the Company or the surviving company in
total benefits available to Employee under cash incentive, stock incentive and
other employee benefit plans after the Change of Control compared to the total
package of such benefits as in effect prior to the Change of Control;

 

(D)          the requirement by the Company or the surviving company that
Employee be based more than 50 miles from where Employee’s office is located
immediately prior to the Change of Control, except for required travel on
company business to an extent substantially consistent with the business travel
obligations which Employee undertook on behalf of the Company prior to the
Change of Control; or

 

(E)           the failure by the Company to obtain from any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (“Successor”) the
assent to this Agreement contemplated by Section 13(g) hereof;

 

which is not cured within 30 days after Executive has delivered written notice
of such condition to the Employer. In each case, Executive must give the Company
notice of the condition within 90 days of the initial existence of the
condition, and the separation from service must occur within a period of time
not to exceed two years (or such shorter period as provided herein) following
the initial existence of one or more of the conditions set forth above, or any
termination will not be considered to be for Good Reason.

 

(d)           Benefits. While Employee is employed by the Company during the
Term, Employee shall be entitled to participate in all employee benefit plans
and programs of the Company that are available to employees generally to the
extent that Employee meets the eligibility requirements for each individual plan
or program. The Company provides no assurance as to the adoption or continuance
of any particular employee benefit plan or program, and Employee’s participation
in any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto.

 

(e)           Expenses. While Employee is employed by the Company during the
Term, the Company shall reimburse Employee for all reasonable and necessary
out-of-pocket business, travel and entertainment expenses incurred by him in the
performance of his duties and responsibilities hereunder, subject to the
Company’s normal policies and procedures for expense verification and
documentation. Any reimbursements made

 

5

--------------------------------------------------------------------------------


 

under this Section 4(e) will be paid on or before the last day of the
Executive’s taxable year following the taxable year in which the expense is
incurred.

 

(f)            Vacations and Holidays. Employee shall be entitled to be absent
from his duties for the Company by reason of vacation for a period of two weeks
per calendar year, or such longer period as the Company allows based on
employment tenure with the Company. Employee shall coordinate his vacation
schedule with the Company so as not to impose an undue burden on the Company. In
addition, Employee shall be entitled to such national and religious holidays as
the Company shall approve for all of its employees from time to time.

 

5.             Affiliated Entities. As used in this Agreement, “Company” shall
include the Company and each corporation, limited liability company,
partnership, or other entity that is controlled by the Company, or is under
common control with the Company (in each case “control” meaning the direct or
indirect ownership of 50% or more of all outstanding equity interests).

 

6.             Confidential Information. Except as required in the performance
of Employee’s duties as an employee of the Company or as authorized in writing
by the Board, Employee shall not, either during Employee’s employment with the
Company or at any time thereafter, use, disclose or make accessible to any
person any confidential information for any purpose. “Confidential Information”
means information proprietary to the Company or its suppliers or prospective
suppliers and not generally known (including trade secret information) about the
Company’s suppliers, products, services, personnel, customers, recipes, pricing,
sales strategies, technology, computer software code, methods, processes,
designs, research, development systems, techniques, finances, accounting,
purchasing, and plans. All information disclosed to Employee or to which
Employee obtains access, whether originated by Employee or by others, during the
period of Employee’s employment by the Company (whether before, during, or after
the Term), shall be presumed to be Confidential Information if it is treated by
the Company as being Confidential Information or if Employee has a reasonable
basis to believe it to be Confidential Information. Employee acknowledges that
the above-described knowledge and information constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. During Employee’s employment with
the Company, Employee shall refrain from committing any acts that would
materially reduce the value of such knowledge or information to the Company. The
foregoing obligations of confidentiality shall not apply to any knowledge or
information that (i) is now or subsequently becomes generally publicly known, or
(ii) is required to be disclosed by law or legal process, other than as a direct
or indirect result of the breach of this Agreement by Employee. Employee
acknowledges that the obligations imposed by this Section 6 are in addition to,
and not in place of, any obligations imposed by applicable statutory or common
law

 

7.             Noncompetition Covenant.

 

6

--------------------------------------------------------------------------------


 

(a)           Agreement Not to Compete. During Employee’s employment with the
Company (whether before, during, or after the Term) and during the Restricted
Period (as defined below), Employee shall not, directly or indirectly, on his
own behalf or on behalf of any person or entity other than the Company,
including without limitation as a proprietor, principal, agent, partner,
officer, director, stockholder, employee, member of any association, consultant
or otherwise, engage in any business that is directly competitive with the
business of the Company, including without limitation any business that operates
one or more full-service, casual dining steakhouse restaurants, within the 50
United States or any foreign country in which the Company is operating or in
which the Employee knows the Company contemplates commencing operations during
the Restricted Period. The provisions of this Section 7(a) shall also apply to
any business which is directly competitive with any other business which the
Company acquires or develops during Employee’s employment with the Company.

 

(b)           Agreement Not to Hire. Except as required in the performance of
Employee’s duties as an employee of the Company, during Employee’s employment
with the Company (whether before, during, or after the Term) and during the
Restricted Period, Employee shall not, directly or indirectly, hire, engage or
solicit or induce or attempt to induce to cease working for the Company, any
person who is then an employee of the Company or who was an employee of the
Company during the six (6) month period immediately preceding Employee’s
termination of employment with the Company.

 

(c)           Agreement Not to Solicit. Except as required in the performance of
Employee’s duties as an employee of the Company, during Employee’s employment
with the Company (whether before, during, or after the Term) and during the
Restricted Period, Employee shall not, directly or indirectly, solicit, request,
advise, induce or attempt to induce any vendor, supplier or other business
contact of the Company to cancel, curtail, cease doing business with, or
otherwise adversely change its relationship with the Company.

 

(d)           Restricted Period. “Restricted Period” hereunder means the period
commencing on the last day of Employee’s employment with the Company and ending
on the date that is two years following the last day of the Term.

 

(i)            In the event the Employee’s employment is terminated by the
Company without Cause following a Change in Control as defined in this
Agreement, and before the end of the Term of this Agreement, the Restricted
Period will begin on the last day of the Employee’s employment with the Company
and end on the date the last payment of the current base salary is made to the
Employee pursuant to paragraph 10(c).

 

(e)           Acknowledgment. Employee hereby acknowledges that the provisions
of this Section 7 are reasonable and necessary to protect the legitimate
interests of the Company and that any violation of this Section 7 by Employee
shall cause substantial and irreparable harm to the Company to such an extent
that monetary

 

7

--------------------------------------------------------------------------------


 

damages alone would be an inadequate remedy therefor. Therefore, in the event
that Employee violates any provision of this Section 7, the Company shall be
entitled to an injunction, in addition to all the other remedies it may have,
restraining Employee from violating or continuing to violate such provision.

 

(f)            Blue Pencil Doctrine. If the duration of, the scope of or any
business activity covered by any provision of this Section 7 is in excess of
what is determined to be valid and enforceable under applicable law, such
provision shall be construed to cover only that duration, scope or activity that
is determined to be valid and enforceable. Employee hereby acknowledges that
this Section 7 shall be given the construction that renders its provisions valid
and enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

 

(g)           Permitted Equity Ownership. Ownership by Employee, as a passive
investment, of less than 2.5% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 7.

 

8.             Intellectual Property.

 

(a)           Disclosure and Assignment. As of the Effective Date, Employee
hereby transfers and assigns to the Company (or its designee) all right, title,
and interest of Employee in and to every idea, concept, invention, and
improvement (whether patented, patentable or not) conceived or reduced to
practice by Employee whether solely or in collaboration with others while he is
employed by the Company, and all copyrighted or copyrightable matter created by
Employee whether solely or in collaboration with others while he is employed by
the Company that relates to the Company’s business (collectively, “Creations”).
Employee shall communicate promptly and disclose to the Company, in such form as
the Company may request, all information, details, and data pertaining to each
Creation. Every copyrightable Creation, regardless of whether copyright
protection is sought or preserved by the Company, shall be a “work made for
hire” as defined in 17 U.S.C. § 101, and the Company shall own all rights in and
to such matter throughout the world, without the payment of any royalty or other
consideration to Employee or anyone claiming through Employee.

 

(b)           Trademarks. All right, title, and interest in and to any and all
trademarks, trade names, service marks, and logos adopted, used, or considered
for use by the Company during Employee’s employment (whether or not developed by
Employee) to identify the Company’s business or other goods or services
(collectively, the “Marks”), together with the goodwill appurtenant thereto, and
all other materials, ideas, or other property conceived, created, developed,
adopted, or improved by Employee solely or jointly during Employee’s employment
by the Company and relating to its business shall be owned exclusively by the
Company. Employee shall not have, and will not claim to have, any right, title,
or interest of any kind in or to the Marks or such other property.

 

8

--------------------------------------------------------------------------------


 

(c)           Documentation. Employee shall execute and deliver to the Company
such formal transfers and assignments and such other documents as the Company
may request to permit the Company (or its designee) to file and prosecute such
registration applications and other documents it deems useful to protect or
enforce its rights hereunder. Any idea, invention, copyrightable matter, or
other property relating to the Company’s business and disclosed by Employee
prior to the first anniversary of the effective date of Employee’s termination
of employment shall be deemed to be governed by the terms of this Section 8
unless proven by Employee to have been first conceived and made after such
termination date.

 

(d)           Non-Applicability. Employee is hereby notified that this Section 8
does not apply to any invention for which no equipment, supplies, facility,
Confidential Information, or other trade secret information of the Company was
used and which was developed entirely on Employee’s own time, unless (i) the
invention relates (A) directly to the business of the Company or (B) to the
Company’s actual or demonstrably anticipated research or development, or
(ii) the invention results from any work performed by Employee for the Company.

 

9.             Termination of Employment.

 

(a)           Employee’s employment with the Company shall terminate immediately
upon:

 

(i)                       Employee’s receipt of written notice from the Company
of the termination of his employment;

 

(ii)                    the Company’s receipt of Employee’s written or oral
resignation from the Company;

 

(iii)                 Employee’s Disability (as defined below); or

 

(iv)                Employee’s death.

 

(b)           The date upon which Employee’s termination of employment with the
Company occurs shall be the “Termination Date.”

 

Provided that, for purposes of the timing of payments triggered by the
Termination Date under Section 10, the Termination Date shall not be considered
to have occurred until the date the Executive and the Company reasonably
anticipate that (i) Executive will not perform any further services for the
Company or any other entity considered a single employer with the Company under
Section 414(b) or (c) of the Internal Revenue Code (but substituting 50% for 80%
in the application thereof) (the “Employer Group”), or (ii) the level of bona
fide services Employee will perform for the Employer Group after that date will
permanently decrease to less than 20% of the average level of bona fide services
performed over the previous 36 months (or if shorter over the duration of
service). For this purpose, service performed as an employee or as an
independent contractor is

 

9

--------------------------------------------------------------------------------


 

counted, except that service as a member of the board of directors of an
Employer Group entity is not counted unless termination benefits under this
Employment Agreement are aggregated with benefits under any other Employer Group
plan or agreement in which Executive also participates as a director. Executive
will not be treated as having a termination of his or her employment while he or
she is on military leave, sick leave or other bona fide leave of absence if the
leave does not exceed six months or, if longer, the period during which
Executive has a reemployment right under statute or contract. If a bona fide
leave of absence extends beyond six months, Executive’s employment will be
considered to terminate on the first day after the end of such six month period,
or on the day after Executive’s statutory or contractual reemployment right
lapses, if later. The Company will determine when Executive’s Termination Date
occurs based on all relevant facts and circumstances, in accordance with
Treasury Regulation Section 1.409A-1(h).

 

10.           Payments upon Termination of Employment.

 

(a)           If Employee’s employment with the Company is terminated by reason
of

 

(i)                       Employee’s abandonment of his employment or Employee’s
resignation for any reason (whether or not such resignation is set forth in
writing or otherwise communicated to the Company);

 

(ii)                    termination of Employee’s employment by the Company for
Cause (as defined below); or

 

(iii)                 termination of Employee’s employment by the Company
without Cause following expiration of the Term;

 

the Company shall pay to Employee his then-current base salary through the
Termination Date.

 

(b)           Except in the case of a Change in Control, which is governed by
Section 10(c) below, if Employee’s employment with the Company is terminated by
the Company pursuant to Section 9(a)(i) effective prior to the expiration of the
Term for any reason other than for Cause (as defined below), then the Company
shall pay to Employee, subject to Section 10(h) of this Agreement:

 

(i)                       his then-current base salary through the Termination
Date;

 

(ii)                    any earned and unpaid annual Incentive Bonus for the
fiscal quarter immediately preceding the fiscal quarter in which the Termination
Date occurs;

 

(iii)                 the amount of his then current base salary that Employee
would have received form the Termination Date through

 

10

--------------------------------------------------------------------------------


 

the date that is 180 days following such Termination Date; and

 

(iv)                50% of the aggregate quarterly Incentive Bonus earned by
Employee for the last four full fiscal quarters immediately preceding the fiscal
quarter in which the Termination Date occurs.

 

Any amount payable to Employee pursuant to Section 10(b)(iii) shall be subject
to deductions and withholdings and shall be paid to Employee by the Company in
the same periodic installments in accordance with the Company’s regular payroll
practices commencing on the first normal payroll date of the Company following
the expiration of all applicable rescission periods provided by law; provided,
however, that at the option of the CFO and if in compliance with Code Section
409A, amounts payable pursuant to Section 10(b)(iii) may be paid in a lump sum.
Any amount payable to Employee pursuant to Section l0(b)(ii) shall be paid to
Employee by the Company in the same manner and at the same time that Incentive
Bonus payments are made to current employees of the Company, but no earlier than
the first normal payroll date of the Company following the expiration of all
applicable rescission periods provided by law. Any amount payable to Employee
pursuant to Section 10(b)(iv) shall be paid to Employee by the Company in the
same manner and on the same date as any payment would be made pursuant to
Section 10(b)(ii) if Employee were entitled to such payment.

 

(c)           If Employee’s employment is terminated by the Company without
Cause following a Change in Control as defined in this Agreement and before the
end of the Term of this Agreement, or if the Employee’s employment is terminated
by the Employee for Good Reason following a Change in Control and before the end
of the Term, then the Company shall pay to Employee, subject to Employee’s
compliance with Section 10(h) of this Agreement, an amount equal to his then
current base salary and incentive bonus through the end of Term of the
Agreement, paid in the same periodic installments in accordance with the
Company’s regular payroll practices, but in no event will the Company pay the
Employee less than one year of his current base salary and incentive bonus. At
the option of the CFO and if in compliance with Code Section 409A, amounts
payable pursuant to Section 10(c) may be paid in a lump sum.

 

(d)           If Employee’s employment with the Company is terminated effective
prior to the expiration of the Term by reason of Employee’s death or Disability,
the Company shall pay to Employee or his beneficiary or his estate, as the case
may be, his then-current base salary through the Termination Date, any earned
and unpaid quarterly Incentive Bonus for the fiscal quarter preceding the fiscal
quarter in which the Termination Date occurs and a pro-rated portion of any
quarterly Incentive Bonus for the fiscal quarter in which the Termination Date
occurs, based on the number of days during such fiscal quarter that Employee was
employed by the Company, payable in the same manner and at the same time that
Incentive Bonus payments are made to ‘current employees of the Company.

 

11

--------------------------------------------------------------------------------


 

(e)           “Cause” hereunder shall mean:

 

(i)                       an act or acts of dishonesty undertaken by Employee
and intended to result in substantial gain or personal enrichment of Employee at
the expense of the Company;

 

(ii)                    unlawful conduct or gross misconduct that is willful and
deliberate on Employee’s part and that, in either event, is materially injurious
to the Company;

 

(iii)                 the conviction of Employee of a felony;

 

(iv)                material and deliberate failure of Employee to perform his
duties and responsibilities hereunder or to satisfy his obligations as an
officer or employee of the Company, which failure has not been cured by Employee
within ten days after written notice thereof to Employee from the Company; or

 

(v)                   material breach of any terms and conditions of this
Agreement by Employee not caused by the Company, which breach has not been cured
by Employee within ten days after written notice thereof to Employee from the
Company.

 

(f)            “Disability” hereunder shall mean the inability of Employee to
perform on a full-time basis the duties and responsibilities of his employment
with the Company by reason of his illness or other physical or mental impairment
or condition, if such inability continues for an uninterrupted period of 45 days
or more during any 360-day period. A period of inability shall be
“uninterrupted” unless and until Employee returns to full-time work for a
continuous period of at least 30 days.

 

(g)           In the event of termination of Employee’s employment, the sole
obligation of the Company hereunder shall be its obligation to make the payments
called for by Sections 10(a), 10(b), or 10(c) hereof, as the case may be, and
the Company shall have no other obligation to Employee or to his beneficiary or
his estate, except as otherwise provided by law.

 

(h)           Notwithstanding any other provision hereof, the Company shall not
be obligated to make any payments under Section 10(b)(ii), (iii) or (iv) or
10(c) of this Agreement unless Employee has signed a full release of claims
against the Company, in a form and scope to be prescribed by the Board, all
applicable consideration periods and rescission periods provided by law shall
have expired, and Employee is in strict compliance with the terms of this
Agreement as of the dates of the payments. Employee must execute and deliver
such release to the Company on the date set by the Company, which shall be no
later than 60 days following Employee’s Termination Date, and the

 

12

--------------------------------------------------------------------------------


 

release will be delivered by the Company to the Employee at least 21 days before
the deadline set for its return.

 

11.           Return of Property. Upon termination of Employee’s employment with
the Company, Employee shall deliver promptly to the Company all records, files,
manuals, books, forms, documents, letters, memoranda, data, customer lists,
tables, photographs, video tapes, audio tapes, computer disks and other computer
storage media, and copies thereof, that are the property of the Company, or that
relate in any way to the business, products, services, personnel, customers,
prospective customers, suppliers, practices, or techniques of the Company, and
all other property of the Company (such as, for example, computers, cellular
telephones, pagers, credit cards, and keys), whether or not containing
Confidential Information, that are in Employee’s possession or under Employee’s
control.

 

12.           Remedies. Employee acknowledges that it would be difficult to
fully compensate the Company for monetary damages resulting from any breach by
him of the provisions of Sections 6, 7, 8, and 11 hereof. Accordingly, in the
event of any actual or threatened breach of any such provisions, the Company
shall, in addition to any other remedies it may have, be entitled to injunctive
and other equitable relief to enforce such provisions, and such relief may be
granted without the necessity of proving actual monetary damages.

 

13.           Miscellaneous.

 

(a)           Governing Law. This Agreement shall be governed by, subject to,
and construed in accordance with the laws of the Commonwealth of Kentucky
without regard to conflict of law principles. Any action relating to this
Agreement shall only be brought in a court of competent jurisdiction in the
Commonwealth of Kentucky, and the parties consent to the jurisdiction, venue and
convenience of such courts.

 

(b)           Jurisdiction and Law. Employee and the Company consent to
jurisdiction of the courts of the Commonwealth of Kentucky and/or the federal
district courts, Western District of Kentucky, for the purpose of resolving all
issues of law, equity, or fact, arising out of or in connection with this
Agreement. Any action involving claims of a breach of this Agreement shall be
brought in such courts. Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Kentucky and hereby waives any
defense of lack of personal jurisdiction or forum non conveniens. Venue, for the
purpose of all such suits, shall be in Jefferson County, Commonwealth of
Kentucky.

 

(c)           Entire Agreement. Except for any written stock option agreement
and related agreements between Employee and the Company, this Agreement contains
the entire agreement of the parties relating to Employee’s employment with the
Company and supersedes all prior agreements and understandings with respect to
such subject matter including without limitation the Prior Employment Agreement,
and the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth herein.
As of the Effective Date, the Prior

 

13

--------------------------------------------------------------------------------


 

Employment Agreement shall terminate and be of no further force or effect;
provided, however, any obligations of Employee or the Company arising under the
Prior Employment Agreement prior to the Effective Date shall survive such
termination.

 

(d)           No Violation of Other Agreements. Employee hereby represents and
agrees that neither (i) Employee’s entering into this Agreement, (ii) Employee’s
employment with the Company, nor (iii) Employee’s carrying out the provisions of
this Agreement, will violate any other agreement (oral, written or other) to
which Employee is a party or by which Employee is bound.

 

(e)           Amendments. No amendment or modification of this Agreement shall
be deemed effective unless made in writing and signed by the parties hereto.

 

(f)            No Waiver. No term or condition of this Agreement shall be deemed
to have been waived, except by a statement in writing signed by the party
against whom enforcement of the waiver is sought. Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

(g)           Assignment. This Agreement shall not be assignable, in whole or in
part, by either party without the prior written consent of the other party,
except that the Company may, without the consent of Employee, assign its rights
and obligations under this Agreement (i) to any entity with which the Company
may merge or consolidate, or (ii) to any corporation or other person or business
entity to which the Company may sell or transfer all or substantially all of its
assets. Upon Employee’s written request, the Company will seek to have any
Successor by agreement assent to the fulfillment by the Company of its
obligations under this Agreement. After any assignment by the Company pursuant
to this Section 13(g), the Company shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be the
“Company” for purposes of all terms and conditions of this Agreement, including
this Section 13.

 

(h)           Counterparts. This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

 

(i)            Severability. Subject to Section 7(f) hereof, to the extent that
any portion of any provision of this Agreement shall be invalid or
unenforceable, it shall be considered deleted herefrom and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect.

 

(j)            Survival. The terms and conditions set forth in Sections 5, 6, 7,
8, 9, 11, 12, and 13 of this Agreement, and any other provision that continues
by its terms, shall survive expiration of the Term or termination of Employee’s
employment for any reason.

 

14

--------------------------------------------------------------------------------


 

(k)           Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 

(1)           Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class certified or registered mail, postage prepaid, if to the
Company, at the Company’s principal place of business, and if to Employee, at
his home address most recently filed with the Company, or to such other address
or addresses as either party shall have designated in writing to the other party
hereto.

 

(m)          Six Month Delay. Notwithstanding anything herein to the contrary,
if the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) (or any successor thereto) on his Termination
Date, any payments hereunder that are triggered by termination of employment and
which are not exempt as separation pay under Treasury Regulation Section
1.409A-1(b)(9) or as short-term deferral pay, shall not begin to be paid until
six months after his Termination Date, and at that time, the Executive will
receive in one lump sum payment of all the payments that would have otherwise
been paid to the Executive during the first six months following the Executive’s
Termination Date. The Company shall determine, consistent with any guidance
issued under Code Section 409A, the portion of payments that are required to be
delayed, if any.

 

(n)           409A Compliance. The Executive and the Company agree and confirm
that this Employment Agreement is intended by both parties to provide for
compensation that is exempt from Code Section 409A as separation pay (up to the
Code Section 409A limit) or as a short-term deferral, and to be compliant with
Code Section 409A with respect to additional severance compensation and bonus
compensation. This Agreement shall be interpreted, construed, and administered
in accordance with this agreed intent, provided that the Company does not
promise or warrant any tax treatment of compensation hereunder. Executive is
responsible for obtaining advice regarding all questions to federal, state, or
local income, estate, payroll, or other tax consequences arising from
participation herein. This Agreement shall not be amended or terminated in a
manner that would accelerate or delay payment of severance pay or bonus pay
except as permitted under Treasury Regulations under Code Section 409A.

 

*  *  *  *  *

[Remainder of this page intentionally left blank.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee and the Company have executed this Agreement on
this 27 day of January, 2010.

 

 

TEXAS ROADHOUSE, INC.

 

 

 

By:

/s/ Scott M. Colosi

 

 

Scott M. Colosi, Chief Financial Officer

 

 

 

 

 

G. PRICE COOPER, IV

 

 

 

/s/ G. PRICE COOPER

 

16

--------------------------------------------------------------------------------